Citation Nr: 1312638	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches, dizziness, vertigo, blackouts, fatigue, and weakness (claimed as residuals of a traumatic brain injury (TBI)), to include as secondary to service-connected disabilities of the knees and low back.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to residuals of a TBI and/or service-connected disabilities of the knees and low back.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 (TBI) and June 2009 (sleep disorder) rating decisions by the Department of the Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.  After the Veteran expressed disagreement with these determinations, the present appeal ensued.  

The claims on appeal, among others, were previously before the Board in March 2012.  At that time, the Board dismissed the issues of the Veteran's entitlement to increased ratings for service-connected right and left knee disorders, based on the Veteran's withdrawal of his appeal as to those matters.  The other issues then pending, including the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only, were remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development actions could be undertaken.  On remand, the RO furnished to the Veteran at the Board's request a statement of the case in April 2012 with respect to the issue of automobile and adaptive equipment or adaptive equipment only, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Inasmuch as the Veteran failed to respond specifically thereto and did not timely perfect his appeal as to that matter, it is not within the Board's jurisdiction for review and is not herein further addressed.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  The Veteran's claims presently on appeal were returned to the Board.  

In November 2012, the Board, again, remanded these matters for further evidentiary development.  The Board's November 2012 remand directives and the subsequent actions by the RO and AMC will be further discussed below.  The Veteran's claims have been returned to the Board.  

Characterization of the issues on appeal

During the pendency of this case, both of the Veteran's claims have been developed and adjudicated under the theory of direct service connection, and it was also asserted that his sleep disorder was secondary to a disability manifested by headaches, dizziness, vertigo, blackouts, fatigue, and weakness (i.e., secondary service connection).  In a May 2009 statement, the Veteran specifically asserted that both alleged disabilities on appeal were secondary to his service-connected knee and back disabilities.  Accordingly, the Veteran's claims have been expanded and recharacterized to include these various theories of entitlement, and they are as stated on the title page.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  

As will be explained further below, the Veteran's claims are being remanded at this time, and thus, he is not adversely impacted by the Board's actions at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  




REMAND

The Board finds that the Veteran's claims must be remanded because VA has not fulfilled it duty to assist the Veteran and the Board's prior remand directives have not been substantially completed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As directed by the Board in the March 2012 remand, updated VA treatment records were associated with the Veteran's Virtual VA file in April 2012.  In July 2012, the Veteran was provided VA examinations in connection with his claims; however, the July 2012 VA examination reports reflect that the Veteran's Virtual VA file was not made accessible to or reviewed by the VA examiner at that time.  Accordingly, the examiner's diagnoses and opinions were offered without the benefit of review of the complete record.  

Also, as noted in the Introduction, the Veteran's claims have been expanded in light of the Veteran's assertions that his alleged disorders are caused or aggravated by his service-connected knee and back disabilities.  As the July 2012 VA examiner's opinions do not address this theory of entitlement, another examination and additional medical opinions must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, subsequent to the November 2012 remand, updated VA treatment records were associated with the Veteran's Virtual file (in November 2012) and claims file (in December 2012).  Although his claims were readjudicated by the AMC in a February 2013 supplemental statement of the case, these updated VA treatment records were not listed among the evidence reviewed by the AMC at that time.  As such, it appears that neither the RO nor the AMC has considered such evidence in the first instance in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has not waived RO consideration of this evidence.  38 U.S.C.A. § 20.1304(c).  Accordingly, the Veteran's claims must be remanded to the RO for consideration of the additional evidence prior to appellate review.  38 C.F.R. § 20.1304(c).

In addition, the most recent VA treatment records associated with the record are dated in December 3, 2012.  As these claims must be remanded for other matters, the Board concludes that updated VA treatment records dated from December 2012 to the present should be sought and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, from December 2012 to present, not already associated with the claims file.  If no such records are available, this should be noted in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed disability (residuals of a TBI) manifested by headaches, dizziness, vertigo, blackouts, fatigue, and weakness.  The claims file and Virtual VA file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire record in conjunction with the examination, including the Veteran's service treatment records, Virtual VA file and lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Identify or rule out all current residuals of a TBI, to include (but not limited to) chronic headaches, chronic blackouts, vertigo, dizziness, fatigue, and weakness.  

b.  For each TBI residual identified in part (a), if any, provide an opinion concerning whether it is at least as likely as not, (i.e., a 50 percent or greater chance), that such began in or is otherwise related to his active military service?  

c.  For each TBI residual identified in part (a), if any, provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is caused by the Veteran's service-connected right knee disability, left knee disability, and/or back disability?  

d.  For each TBI residual identified in part (a), if any, provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is chronically aggravated by the Veteran's service-connected right knee disability, left knee disability, and/or back disability?  

If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  Thereafter, the Veteran's claim to establish service connection for a disability manifested by headaches, dizziness, vertigo, blackouts, fatigue, and weakness, must be readjudicated in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and an appropriate opportunity to respond.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder.  The claims file and Virtual VA file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire record in conjunction with the examination, including the Veteran's service treatment records, Virtual VA file and lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should address the following and identify the basis upon which the opinion(s) are based:  

a.  Identify any sleep disorder present during the pendency of the appeal.  

b.  For each sleep disorder identified in part (a), provide an opinion concerning whether such is a manifestation of the Veteran's service-connected depression or a separate disability.  

c.  For each sleep disorder identified in part (a), provide an opinion concerning whether it is at least as likely as not, (i.e., a 50 percent or greater chance), that such began in or is otherwise related to his active military service?  

d.  For each sleep disorder identified in part (a), provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is caused by the Veteran's service-connected right knee disability, left knee disability, back disability, and/or residuals of a TBI (if service connection is established)?  

e.  For each sleep disorder identified in part (a), provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is aggravated by the Veteran's service-connected right knee disability, left knee disability, back disability, and/or residuals of a TBI (if service connection is established)?  

If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

5.  Thereafter, the Veteran's claim to establish service connection for a sleep disorder must be readjudicated in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and an appropriate opportunity to respond.  

Thereafter, any claim which remains denied should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


